         Case 5:18-md-02827-EJD Document 577 Filed 12/02/20 Page 1 of 2




   Robert B. Salgado (SBN 297391)
 1 DAVIS & NORRIS, LLP

 2 5755 Oberlin Drive, Suite 301
   San Diego, CA 92121
 3 Phone Number 858-333-4103
   Fax Number: 205-930-9989
 4 Email: rsalgado@davisnorris.com

 5
     Dargan Ware (SBN 329215)
 6   Andrew Wheeler-Berliner (SBN 290495)
     DAVIS & NORRIS, LLP
 7   2154 Highland Avenue South
     Birmingham, Alabama 35205
 8   Telephone; 205.930.9900
     dware@davisnorris.com
 9
     andrew@davisnorris,com
10

11

12
                                 UNITED STATES DISTRICT COURT
13
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15
                                                       )   Case No.: 5:18-md-02827-EJD
     IN RE: APPLE INC. DEVICE                          )
16                                                         EVIDENTIARY SUBMISSION FOR
                                                       )
     PERFORMANCE LITIGATION,                           )   December 4th, 2020 FAIRNESS HEARING
17
                                                       )
                                                       )   Date: Dec. 2, 2020
18
                                                       )
                                                       )   Hearing:     December 4th, 2020
19                                                         Time:        10:00 A.M.
                                                       )
20                                                     )
                                                       )   Hon. Judge Edward J. Davila
21                                                     )
                                                       )
22                                                     )
                                                       )
23                                                     )

24

25          Movants, all putative class members who complied with the opt out requirements actually

26 approved by this Court, hereby state their intention to appear through counsel at the fairness hearing

27 to be held Friday, December 4 at 10:00 a.m., before Judge Edward Davila in San Jose, California.

28 Movants submit three pieces of evidence on which they intend to rely at the hearing. The first is a

                                       - 1 - EVIDENTIARY SUBMISSION
         Case 5:18-md-02827-EJD Document 577 Filed 12/02/20 Page 2 of 2




 1 tracking receipt from the United States Postal Service showing that a package containing Movants’

 2 308 opt outs was delivered to the settlement administrator at 11:10 a.m. on October 5 th, the day before

 3 they were required to be received. Exhibit A. The second attachment is a similar tracking receipt

 4 showing that a completely different package, with 306 of the same opt outs, was delivered at 7:09

 5 p.m. on October 6. This occurred because Movants’ counsel sent an initial package on September 21,

 6 then rightfully became concerned that it would not reach the settlement administrator in time. In

 7 addition, counsel received two additional opt-outs after sending the first package. Because the

 8 package containing the 308 opt outs arrived at the Settlement Administrator prior to the October 6

 9 deadline, the other package, which arrived late, is irrelevant. The final document in this evidentiary

10 submission is an example of the motions filed by Apple in the state court cases filed by some of the

11 movants. Movants were not alerted to the idea that Apple would consider any of the opt outs invalid

12 until these motions were filed.

13          Respectfully submitted this 2nd day of December, 2020,

14                                                                  /s/ Robert Salgado
                                                                    Robert Salgado
15                                                                  Attorney for Movants
16

17

18

19

20

21

22

23

24

25

26

27

28

                                       - 2 - EVIDENTIARY SUBMISSION
